ORDER PER CURIAM: Cherish Kridler appeals her conviction following a jury trial for the class C felony statutory rape in the second degree and sentence of four years imprisonment. She asserts that the trial court erred in failing to grant a mistrial when a police officer testified that Kridler told her husband that it was acceptable to flirt with the victim because her husband had flirted with her when he was the victim’s age. Because a published opinion would have no prece-dential value, a memorandum has been provided to the parties. The judgment of conviction is affirmed. Rule 30.25(b).